 Case 8:21-cv-00199-JVS-DFM Document 48-1 Filed 06/14/21 Page 1 of 2 Page ID #:450



     MORGAN & MORGAN
 1   COMPLEX LITIGATION GROUP
 2   Michael F. Ram (SBN 104805)
     mram@forthepeople.com
 3   Marie N. Appel (SBN 187483)
     mappel@forthepeople.com
 4   711 Van Ness Avenue, Suite 500
 5   San Francisco, CA 94102
     Telephone: (415) 358-6913
 6   Facsimile: (415) 358-6293                    Gretchen M. Nelson (SBN 112566)
                                                  gnelson@nflawfirm.com
 7   Ra O. Amen (Pro Hac Vice)                    Gabriel S. Barenfeld (SBN 224146)
     Ramen@forthepeople.com                       gbarenfeld@nflawfirm.com
 8   201 N. Franklin Street, 7th Floor            NELSON & FRAENKEL LLP
 9   Tampa, Florida 33602                         601 So. Figueroa Street, Suite 2050
     Telephone: (813) 223-5505                    Los Angeles, California 90017
10   Facsimile: (813) 223-5402                    Telephone: (213) 622-6469
                                                  Facsimile: (213) 622-6019
11   Attorneys for Plaintiff and the Proposed Classes
12
                          IN THE UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14                                 SOUTHERN DIVISION
15   DEL OBISPO YOUTH BASEBALL,                Case No.: 21-cv-00199 JVS (DFMx)
     INC. d/b/a DANA POINT YOUTH               CLASS ACTION
16   BASEBALL, et al.,
17                                             PLAINTIFF’S OPPOSITION TO
            Plaintiffs,                        DEFENDANTS THE
18                                             AMBASSADOR GROUP, LLC
     v.                                        AND BRANDON M. WHITE’S
19
                                               SECOND MOTION TO DISMISS
20   THE AMBASSADOR GROUP LLC                  FOR LACK OF PERSONAL
     d/b/a AMBASSADOR CAPTIVE                  JURISDICTION OR, IN THE
21   SOLUTIONS, et al.,                        ALTERNATIVE, TO TRANSFER
22          Defendants.                        DATE:       July 12, 2021
23                                             TIME:       1:30 p.m.
                                               COURTROOM: The Honorable
24                                             James V. Selna
25
26
27
28
     DECLARATION OF MARIE N. APPEL               0                  Case No.: 21-cv-00199- JVS-DFM
 Case 8:21-cv-00199-JVS-DFM Document 48-1 Filed 06/14/21 Page 2 of 2 Page ID #:451



 1         I, Marie N. Appel, declare as follows:
 2         1.     I am an attorney at Morgan & Morgan, Complex Litigation Group and one
 3   of the attorneys for Plaintiff and the proposed classes in this case. The matters set forth
 4   here are true of my personal knowledge.
 5         2.     According to the California Secretary of State’s web site at
 6   https://businesssearch.sos.ca.gov, last accessed June 14, 2021, Defendant The
 7   Ambassador Group’s agent for service of process is located at 2710 Gateway Oaks Drive,
 8   Suite 150N, Sacramento, CA 95833.
 9         3.     To gather more information in the face of Defendants’ challenge to personal
10   jurisdiction, Plaintiff served jurisdictional discovery on Defendants on May 4, 2021.
11   Defendants served responses on June 2, 2021 that were incomplete and largely factually
12   devoid. Plaintiff is in the process of sending a meet and confer letter and have also
13   requested a meet and confer pursuant to L.R. 37-1.
14         I declare under penalty of perjury that this declaration is true. Executed at El
15   Cerrito, California, this 14th day of June, 2021.
16
                                                    /s/ Marie N. Appel
17                                                  Marie N. Appel
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF MARIE N. APPEL                  1                  Case No.: 21-cv-00199- JVS-DFM
